Citation Nr: 0122694	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of excision of Morton's neuroma of the left foot, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from March 1973 to 
September 1983.

This appeal arises from a December 1999, Department of 
Veterans Affairs Regional Office (VARO), Indianapolis, 
Indiana rating decision, which denied entitlement to an 
increased rating for residuals of excision of Morton's 
neuroma of the left foot, evaluated as 10 percent disabling.  
VARO subsequently granted the appellant an increased rating 
from 10 to 20 percent disabling in an April 2001 rating 
decision.

REMAND

Upon review of the record, the November 1999 VA examinations 
of record are inadequate for rating purposes.  Clarification 
is required regarding the symptomatology specifically 
attributable to the appellant's service-connected residuals 
of excision of Morton's neuroma of the left foot.  
Specifically, in addition to his service-connected 
disability, the appellant has been diagnosed as having pes 
planus and hammertoes.  However, the symptoms, if any, 
attributable to the appellant's service-connected, versus his 
other nonservice-connected foot disabilities, were not 
differentiated.  The problem of differentiating these 
symptoms is one that can only be resolved through the 
application of medical expertise.  Therefore, an additional 
VA examination is warranted in order to distinguish the 
appellant's service-connected residuals of excision of 
Morton's neuroma of the left foot.

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The law and regulations redefine the obligations 
of VA with respect to the duty to assist and include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The law and regulations also eliminate the concept of a well-
grounded claim and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law and regulations is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date, with the exception of the finality provisions in 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c) and 38 C.F.R. § 3.159(c)(4)(iii) which are 
prospectively for claims filed on or after August 29, 2001.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and regulations.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)); and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)). 

Accordingly, this case is REMANDED for the following:

1.  The RO must ensure that the claims 
folder includes copies of all available 
relevant records of treatment of the 
veteran's service-connected residuals of 
excision of Morton's neuroma of the left 
foot.

2.  The appellant should be scheduled for 
a VA podiatry examination.  All indicated 
tests should be conducted for the purpose 
of a differential evaluation.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner must then 
render an opinion specifically 
differentiating and distinguishing 
between the appellant's service-connected 
residuals of excision of Morton's neuroma 
of the left foot and symptoms 
attributable to his nonservice-connected 
foot disabilities.  If the examiner 
cannot distinguish or differentiate the 
residuals attributable to his service-
connected disability versus his 
nonservice-connected disabilities, the 
examiner should so state.  A report of 
the examination should be associated with 
the appellant's claims folder.

3.  VARO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) is completed.  In particular, 
VARO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

4.  Thereafter, VARO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. S. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


